                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

IN THE MATTER OF THE COMPLAINT )
OF PIERCE A. HENINGBURG & HEIDI )
H. HENINGBURG AS OWNERS OF        )
UNNAMED, 1985 CRUISERS YACHTS 336 )                           CASE: 1:19-00341-KD-N
ULTRA-VEE BEARING HIN             )
#CRS4425BD585 & STATE OF ALABAMA )
#AL-1449-AE FOR EXONERATION       )
FROM OR LIMITATION OF LIABILITY )

                                             ORDER

       This matter is before the Court on Petitioner's Rule 55(b)(2) and Supplemental Rule F(5)

motion for entry of final default judgment against all non-filing parties. (Doc. 49).

I.     Background

       On July 9, 2019, Petitioner filed a Complaint for Exoneration from or Limitation of

Liability pursuant to the Shipowners' Limitation of Liability Act, 46 U.S.C. §§ 30501-30512, and

Supplemental Admiralty Rule F of the Federal Rules of Civil Procedure, for any injuries, death,

damages, or losses of whatever description arising from the March 7, 2019 fire at Grand Mariner

Marina in Mobile, Alabama involving their 1985 CRUISERS YACHTS 336 ULTRA-VEE

BEARING HIN #CRS4425BD585 & STATE OF ALABAMA # AL-1449-AE (the “Vessel”).

(Docs. 1-4). On July 12, 2019, pursuant to Supplemental Rule F(4), the Court issued an Order

Restraining Suits, Approving Limitation Plaintiffs’ Security, Directing Issuance of Notice and the

Filing of Claims. (Doc. 5). This Order required that the Notice be published in accordance with

Supplemental Rule F and that Petitioner mail, not later than the day of the second publication, a

copy of said Notice to every person known to have made any claim against Petitioner or the Vessel

arising out the incident described in the Complaint. Said mailings and public notice were made.

(Doc. 19-1; Doc. 19-2; Doc. 20). Pursuant to Supplemental Rule F(4), the Court’s Order gave
notice to all “persons or corporations” with claims with respect to the incident involving the Vessel

on March 7, 2019. (Doc. 7). The Order and Notice directed that all persons having such claims

must file them as provided for in Supplemental Rule F with the Clerk of Court and serve on or

mail to Petitioners attorney a copy thereof, on or before August 15, 2019. (Id.)

       The deadline for receipt of Claims and Answers has expired. The following Answers and

Claims were filed prior to expiration of the deadline: Dennis Pilarcyzk (Doc. 25); Sam Williams

(Doc. 26); Grand Mariner Marina (Doc. 27); William Whitehall (Doc. 28); and Liberty Mutual

Fire Insurance Company a/s/o Terri Carrier (Docs. 21, 30). On August 16, 2019, Petitioner moved

for a Clerk’s Default against all non-filing/appearing parties. (Doc. 31). On August 21, 2019, per

Fed.R.Civ.Proc. Rule 55(a), the Clerk entered a default against all non-filing parties. (Doc. 37).

Petitioner moves for entry of default judgment as to all non-filing/appearing parties. (Doc. 49).

II.    Discussion

       As aptly summarized in the Matter of Freedom Marine Sales, LLC, 2019 WL 3848875, *1-2

(M.D. Fla. Jul 31, 2019) report and recommendation adopted 2015 WL 3835945 (M.D. Fla. Aug. 15,

2019) (entering default judgment against parties who failed to respond, answer or appear):

       In an action to exonerate or limit liability from claims arising out of maritime accidents,
       the Supplemental Rules for Certain Admiralty and Maritime Claims of the Federal Rules
       of Civil Procedure set forth strict deadlines for providing notice to potential claimants and
       filing claims. Pursuant to Supplemental Rule F(4):

                [T]he court shall issue a notice to all persons asserting claims with respect to which
               the complaint seeks limitation, admonishing them to file their respective claims
               with the clerk of the court and to serve on the attorneys for the plaintiff a copy
               thereof on or before a date to be named in the notice. The date so fixed shall not be
               less than 30 days after issuance of the notice. For cause shown, the court may
               enlarge the time within which claims may be filed. The notice shall be published in
               such newspaper or newspapers as the court may direct once a week for four
               successive weeks prior to the date fixed for the filing of claims. The plaintiff not
               later than the day of second publication shall also mail a copy of the notice to every
               person known to have made any claim against the vessel or the plaintiff arising out
               of the voyage or trip on which the claims sought to be limited arose.


                                                  2
        Fed. R. Civ. P. Supp. F(4). Once such notice has been given, all claims “shall be filed and
        served on or before the date specified in the notice provided ...” Fed. R. Civ. P. Supp. F(5).
        “If a claimant desires to contest either the right to exoneration from or the right to limitation
        of liability, the claimant shall file and serve an answer to the complaint unless the claim
        has included an answer.” Id.

        In cases arising under these rules, a default judgment will be entered against any potential
        claimant who has failed to respond to public notice of a complaint for exoneration from
        and/or limitation of liability within the established notice period so long as the petitioner
        has fulfilled “[its] obligation to publish notice of the limitation proceeding ... the [n]otice
        expressly and clearly stated the deadline for filing a claim and/or answer ... and [the notice
        stated] that a consequence of failing to file a timely claim and/or answer was default and
        being forever barred from filing a claim and/or answer.” In re Petition of Holliday, No.
        6:14-cv-1709-Orl-28DAB, 2015 WL 3404469, at *3 (M.D. Fla. May 26, 2015) (citation
        omitted); see also In the Matter of Reef Innovations, Inc., No. 11-cv-1703, 2012 WL
        195531, at *2 (M.D. Fla. Jan. 6, 2012) (noting that a party seeking a default judgment on
        a complaint for exoneration from or limitation of liability must first publish a notice of the
        action in a newspaper for four consecutive weeks).

        Petitioners fulfilled their obligation to publish a notice of the limitation proceeding once
        per week for four consecutive weeks….as required by Supplemental Rule F(4)…..Further,
        Petitioners have fulfilled their obligations by mailing, via certified mail, a copy of their
        Complaint and the Court’s Order Approving Ad Interim Stipulation, Notice of Monition,
        and Injunction, to all known potential claimants to this Limitation proceeding required by
        Supplemental Rule F and Local Admiralty Rules.

        The Court’s Order and Notice of Monition expressly and clearly stated …. the deadline for
        filing a claim ….. and that a consequence of failing to file a timely claim was default ….The
        deadline mandated by the Court for filing claims has expired.….

        Under these circumstances, Petitioners have demonstrated that an entry of default judgment
        is warranted.

Thus, entry of a final default judgment for exoneration is proper as to potential claimants who have not

responded to a newspaper publication of a court’s notice to assert claims by a certain date, so long as

the moving petitioners have satisfied the publishing/notice obligations. Id. See, e.g., In re: in the Matter

of the Complaint of Shawna Raye, LLC, 2016 WL 3579018, *1 (M.D. Fla. May 9, 2016), report and

recommendation adopted 2016 WL 3525001 (M.D. Fla. Jun. 28, 2016); In re: Ruth, 2016 WL 4708021

(M.D. Fla. Aug., 23, 2016) report and recommendation adopted In re 37’ 2000 Intrepid Powerboat,

2016 WL 4667385 (M.D. Fla. Sept. 7, 2016); In the Matter of X–Treme Parasail, Inc., 2011 WL


                                                     3
4572448, *1 (D. Haw. Sept. 12, 2011); In the Matter of Reef Innovations, Inc., 2012 WL 195531, *2

(M.D. Fla. Jan. 6, 2012).

        Petitioner has complied with the publication notice requirements per Supplemental Rule F(4).

(Docs.19, 20). The Court’s Order (Doc. 7) and Publication Notice (Doc. 19-1) identify the

consequences for failure to file claims within the time ordered, including potential default and waiver

of claims. Such notice by publication (and mail) satisfies due process as to any potential claimants. As

a result of the Notice published and provided, five (5) Claimants have come forward claim against the

Petitioners. The time for filing any other claims against the Petitioners has expired. Entry of default

judgment is proper when a party “has failed to plead or otherwise defend, and that failure is shown by

affidavit or otherwise.” Fed. R. Civ. P. 55(a). As shown by the record, any parties wishing to make a

claim with respect to the subject of this case had to file a claim by August 15, 2019. The deadline to

file a claim has passed. Thus, those parties -- albeit unidentified/unknown -- who/which have already

been found to be in default, are now properly subject to entry of a default judgment against them.

III.    Conclusion

        Accordingly, it is ORDERED that the Petitioner's motion for default judgment against all

non-filing/appearing parties (Doc. 49) is GRANTED such that DEFAULT JUDGMENT is

entered in favor of Petitioner and against all non-filing/appearing parties (parties that have not

answered or filed claims) with regard to this case (for any injuries, death, damages, or losses of

whatever description arising from the March 7, 2019 fire at Grand Mariner Marina in Mobile,

Alabama involving their 1985 CRUISERS YACHTS 336 ULTRA-VEE BEARING HIN

#CRS4425BD585 & STATE OF ALABAMA # AL-1449-AE).

        DONE and ORDERED this the 22nd day of October 2019.

                                                /s/Kristi K. DuBose
                                                KRISTI K. DuBOSE
                                                CHIEF UNITED STATES DISTRICT JUDGE


                                                   4
